Citation Nr: 0906175	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  08-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the Veteran.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to November 
1959.  The Veteran died in October 1978.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 determination by the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

In January 2009 the appellant was provided a travel Board 
hearing.  A transcript of the testimony offered at this 
hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was born in April 1931.

2.  The appellant and the Veteran were married in December 
1964.

3.  The appellant's marriage to the Veteran was terminated by 
his death in October 1978, and she was subsequently awarded 
DIC benefits.

4.  The appellant remarried to R.R.P. in May 2003 and her DIC 
benefits were terminated.  The appellant remains married.

5.  The earliest claim for restoration of DIC benefits was 
received by VA on January 29, 2007.


CONCLUSION OF LAW

The appellant is not eligible for restoration of DIC benefits 
as the remarried widow of a veteran as a matter of law.  38 
U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. 
§§ 3.5, 3.50, 3.55 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests restoration of her DIC benefits.  VA 
has certain notice and assistance requirements pursuant to 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004).  As addressed below, the appellant concedes she 
submitted her claim for restoration of DIC benefits on or 
after December 16, 2004.

As a matter of law, submission after the statutory deadline 
precludes her entitlement to the benefit being sought.  A 
VCAA notice, therefore, is not required.  Livesay v. 
Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VCAA was not applicable where the 
outcome was controlled by the law, and the facts were not in 
dispute).

The relevant facts in this case are not in dispute.  The 
appellant was born in April 1931.  She married the Veteran in 
December 1964.  In October 1978, the Veteran died of 
arteriosclerotic cardiovascular disease with ventricular 
fibrillation due to arteriosclerosis, general.  At the time 
of the Veteran's death, service connection was in effect for 
arteriosclerotic and hypertensive heart disease with angina 
pectoris with a 60 percent disability evaluation.  
Accordingly, in a rating decision of January 1979 the 
appellant was awarded DIC benefits based on service 
connection of the cause of death. 
 
The appellant remarried to R.R.P. in May 2003 and her DIC 
benefits were terminated.  She remains married.

The appellant argues that her DIC benefits should be restored 
due to the fact that she remarried after age 57.  She also 
argues that all surviving spouses with previously terminated 
DIC benefits should have been notified of the 2003 
congressional legislation allowing for restoration of DIC 
benefits for surviving spouses who remarried after age 57.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected cause of death.  
See 38 U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  
Generally, a surviving spouse means a person of the opposite 
sex who was legally married to a veteran at the time of his 
or her death, and has not since remarried.  See 38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage 
bar include a voiding or annulment of remarriage.  See 38 
U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).  An 
amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of a veteran.  
Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended 
to reflect this statutory change stating that the remarriage 
of a surviving spouse after the age of 57 shall not bar the 
furnishing of benefits relating to DIC compensation under 38 
U.S.C.A. § 1311. 71 Fed. Reg. 29082 (May 19, 2006) (codified 
at 38 C.F.R. § 3.55(a)(10)).

When 38 U.S.C.A. § 103(d)(2)(B) was enacted on December 16, 
2003, any surviving spouse who remarried after the age of 57 
prior to that date was given one year to apply for 
reinstatement of DIC benefits.  Claimants requesting 
reinstatement on or after December 16, 2004 are not entitled 
to restoration of DIC benefits under the exception for 
remarriage after age 57.

The appellant was 72 years old at the time of her remarriage 
to her current spouse, therefore falling well within the 
exception to the remarriage bar for surviving spouses of 
veterans who remarry after age 57.  She submitted claims for 
restoration of DIC benefits on January 29, 2007 and July 19, 
2007, well after the applicable one year period for the 
change in legislation had expired.

VA provides various methods to notify as many individuals as 
possible by way of the Federal Register, news releases to 
newspapers all across the country, as well as to newsletters 
created specifically for military and veterans' families, for 
example.  Unfortunately, the appellant has testified that she 
was unaware of the relevant eligibility information regarding 
reinstatement to benefits to her detriment.  In essence, she 
states that VA was at fault or in error by not particularly 
providing the information to her.  Nevertheless, in rendering 
a decision, the Board is bound by the pertinent laws and 
regulations. See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002 & 
Supp. 2007); 38 C.F.R. § 19.5 (2008).   Moreover, even in the 
event of oversight or error, the applicable law must still 
apply to the facts at hand.  See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (the payment of government benefits must 
be authorized by statute; the fact that a veteran may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).

The Board acknowledges the appellant's current situation and 
frustrations as demonstrated by her recent hearing testimony.  
Unfortunately, the Board has no option but to decide this 
case in accordance with the applicable law.  Thus, the 
appellant's claim must be denied.  The Board may not grant a 
benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, is unable to find a legal basis for 
restoration of DIC benefits.

Because the appellant's claim fails due to the absence of 
legal merit or lack of entitlement under the law, the claim 
must be denied as a matter of law.  Id.  


ORDER

The claim for restoration of DIC for the remarried widow of 
the Veteran is denied. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


